         Case 2:17-cv-04612-GMS Document 350 Filed 08/10/20 Page 1 of 9



 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                    FOR THE DISTRICT OF ARIZONA
 8
 9       Alyssa Jones,                                   No. CV-17-04612-PHX-GMS
10                       Plaintiff,                      ORDER
11       v.
12       Riot Hospitality Group LLC, et al.,
13                       Defendants.
14
15             The following motions are pending before the Court: (1) Plaintiff Alyssa Jones’
16   Motion to Stay this Court’s March 4, 2020 Order Pending Interlocutory Appeal (Doc. 313);
17   (2) Plaintiff’s Motion to Supplement Corrected Declarations Submitted in Support of
18   Motion to Stay (Doc. 314); (3) Plaintiff’s Motion to Extend Time to Videotape Doctor
19   Greenman’s Trial Testimony (Doc. 317); (4) Defendants’1 Cross-Motion to Exclude or
20   Limit Dr. Greenman’s Testimony (Doc. 320); and (5) Defendants’ Motion for Contempt
21   and/or Other Sanctions (Doc. 323).
22             Plaintiff’s Motion to Supplement is granted. Plaintiff’s Motion to Stay and Motion
23   to Extend Time to Videotape Doctor Greenman’s Trial Testimony are denied. Defendants’
24   Cross-Motion to Exclude or Limit Dr. Greenman’s Testimony is granted in part and denied
25   in part and Defendants’ Motion for Contempt and/or Other Sanctions is taken under
26   advisement.
27
     1
       Riot Hospitality Group, LLC, RHG Ventures, LLC, 4425 Saddlebag, LLC, 4425
28   Saddlebag 2, LLC, Rooke, LLC, Ryan Hibbert, and Milo Companies, LLC (collectively
     “Defendants”).
         Case 2:17-cv-04612-GMS Document 350 Filed 08/10/20 Page 2 of 9



 1                                        BACKGROUND
 2           The pending motions concern two discovery disputes that have persisted throughout
 3   this litigation. The first concerns the production of communications between Plaintiff and
 4   three non-party witnesses; the second concerns the deposition of Plaintiff’s treating
 5   physician Dr. Greenman.
 6           A.    Plaintiff’s Communications with Non-Party Witnesses
 7           On January 10, 2020 the Court held an in-person hearing to address various
 8   discovery disputes between the parties. One of the disputes concerned the production of
 9   recent2 text messages and “direct messages” between Plaintiff and her three fact
10   witnesses—Chelsea Meyers, Elle Foster, and Shea Watson—whom Defendants claim are
11   also represented by Plaintiff’s counsel. Despite Plaintiff’s counsel’s claim that his
12   representation of the fact witnesses was limited to their depositions, he agreed to produce
13   the documents. During a subsequent hearing, Plaintiff’s counsel recanted his agreement to
14   produce these documents, claiming that he thought he was referring to a different
15   production dispute. Finding the record from January 10 hearing clear, the Court ordered
16   Plaintiff’s counsel to produce the documents, as he agreed, to the extent he possessed them.
17   Plaintiff produced a PDF of undated screenshots of text messages that were not responsive
18   to Defendants’ request or compliant with the parties’ ESI protocol. Defendants again raised
19   Plaintiff’s failure to comply with the Court’s orders during the March 4 teleconference, at
20   which point the Court ordered Plaintiff and her three fact witnesses to produce their cell
21   phones to a third-party forensic search specialist for forensic imaging. In lieu of complying
22   with the Order, Plaintiff filed a notice of appeal and moved to stay the Order’s enforcement
23   pending the appeal. Despite not yet being granted a stay, Plaintiff and the three witnesses
24   still refused to comply with the Order. Defendants now move that Plaintiff and Plaintiff’s
25   counsel be held in contempt and that additional appropriate sanctions be ordered for
26   Plaintiff’s persistent failure to produce the communications.
27   2
      Plaintiff’s production of communications with these witnesses is only current through fall
     of 2018. According to Defendants, during their depositions, each witness testified to
28   engaging in more recent communications about the case and their involvement. These more
     recent communications that post-date those already produced are at issue.

                                                 -2-
         Case 2:17-cv-04612-GMS Document 350 Filed 08/10/20 Page 3 of 9



 1           B.     Dr. Greenman Deposition
 2           Plaintiff disclosed Dr. Greenman as her witness that would render “expert medical
 3   opinions arising out of his treatment of Plaintiff.” (Doc. 317 at 2.) Before Dr. Greenman
 4   could be deposed, he closed his Arizona practice and moved to Washington. The Court
 5   granted Plaintiff her first extension to depose Dr. Greenman on November 5. The issue was
 6   raised again at the January 31 hearing. By this time, Plaintiff had still not noticed the
 7   deposition. The delay was due, in part, to Defendants’ counsel’s unavailability and
 8   unwillingness to meet Dr. Greenman’s limitations of a two-hour deposition outside of
 9   normal business hours. During the January 31 hearing, the Court again extended the
10   discovery deadline to obtain Dr. Greenman’s deposition until March 20. The Court also
11   advised Plaintiff’s counsel that if he wanted to compel Dr. Greenman to sit for a deposition
12   with appropriate time constraints, he would need to apply to the federal court in the district
13   in which Dr. Greenman lives. Plaintiff chose not to apply to the appropriate court and again
14   failed to timely depose Dr. Greenman. Plaintiff now requests a third extension, or in the
15   alternative to exclude Defendants from cross examining Dr. Greenman should he testify at
16   trial. Defendants, on the other hand, move to exclude Dr. Greenman’s testimony altogether
17   or limit his trial testimony to authenticating the medical records heretofore produced.
18                                           DISCUSSION
19   I.      Plaintiff’s Motion to Stay
20           Plaintiff requests a stay from enforcement of the March 4 Order pending the
21   resolution of her appeal to the Ninth Circuit Court of Appeals.3 In considering whether to
22   grant a stay pending appeal, the Court considers the following four factors: “(1) whether
23   the stay applicant has made a strong showing that he is likely to succeed on the merits; (2)
24   whether the applicant will be irreparably injured absent a stay; (3) whether issuance of the
25   stay will substantially injure the other parties interested in the proceeding; and (4) where
26   the public interest lies.” Nken v. Holder, 556 U.S. 418, 434 (2009) (quoting Hilton v.
27   3
       Preceding this Order, the Ninth Circuit requested that Plaintiff (Appellee) show cause as
     to why her appeal should not be dismissed for lack of jurisdiction. Plaintiff and Defendants
28   filed briefing on the issue. As of the date of this Order, the parties are waiting for the Circuit
     Court’s response.

                                                   -3-
      Case 2:17-cv-04612-GMS Document 350 Filed 08/10/20 Page 4 of 9



 1   Braunskill, 481 U.S. 770, 776 (1987)). However, “a stay is not a matter of right, even if
 2   irreparable injury might result.” Id. at 433. “The party requesting a stay bears the burden
 3   of showing that the circumstances justify an exercise of that discretion.” Id. at 433–34.
 4          A.     Likelihood of Success on the Merits
 5          Plaintiff asserts that her appeal is likely to succeed because the March 4 Order is, or
 6   has the practical effect of, a mandatory injunction that was entered as an abuse of
 7   discretion. However, despite Plaintiff’s mischaracterization of the March 4 Order as a sua
 8   sponte expansion of Defendants’ original request for tailored communications to a global
 9   production of Plaintiff and the witnesses’ phones, the March 4 Order is nothing more than
10   a discovery order deemed necessary by Plaintiff’s consistent failure to comply with this
11   Court’s prior orders. Discovery orders are interlocutory and non-appealable before a final
12   judgment. See Gon v. First State Ins. Co., 871 F.2d 863, 865–66 (9th Cir. 1989) (orders
13   that regulate the course of litigation, such as discovery orders, are not immediately
14   appealable as injunctions); see also Bank of Am. v. Nat’l Mortg. Equity Corp., 857 F.2d
15   1238, 1240 (9th Cir. 1988) (order compelling discovery, whether issued against party or
16   non-party to proceedings, is not immediately appealable by party); David v. Hooker, Ltd.,
17   560 F.2d 412, 415–16 (9th Cir. 1977) (order compelling discovery issued against non-party
18   is not appealable by non-party, immediately or otherwise). Because Plaintiff’s appeal lacks
19   appellate jurisdiction it is not likely to succeed.
20          B.     Irreparable Injury
21          Plaintiff and the three witnesses provided declarations detailing their concerns about
22   being away from their cell phones. Their concerns include needing to stay in contact with
23   kids or sick family members, needing to be responsive for work, and personal safety. While
24   the Court sympathizes with the fear of being without one’s cell phone for a few hours,
25   Plaintiff has not explained how these concerns constitute irreparable harm. See Nken, 566
26   U.S. at 434–35 (explaining that simply showing some possibility of irreparable injury is
27   not enough to satisfy the second stay factor). Moreover, to the extent Plaintiff argues that
28   the production of irrelevant private communications is irreparable, this Circuit disagrees.


                                                   -4-
      Case 2:17-cv-04612-GMS Document 350 Filed 08/10/20 Page 5 of 9



 1   See In re Nat. Mortgage Equity Corp., 857 F.2d at 1240 (“[A]ny unfair use of the
 2   information or documents produced as a result of an improper order can be corrected on
 3   appeal from final judgment in the case.”) It is also worth reminding the parties that the
 4   March 4 Order clearly instructed Plaintiff’s counsel to review the communications
 5   recovered by the neutral third party before any communications are produced to
 6   Defendants. Thus, Plaintiff has failed to establish irreparable harm will result absent a stay.
 7          C.      Prejudice to Other Parties
 8          While no substantial harm will occur to Defendants if the March 4 Order is first
 9   subject to appellate review before its enforcement, this action has been consistently delayed
10   by the parties’ failure to cooperate throughout discovery. This factor may not go against
11   granting the stay, but it does not support a stay either.
12          D.      Public Interest
13          Plaintiff cites the privacy interests unique to cell phones recognized by the Supreme
14   Court in Riley v. California, 573 U.S. 373 (2014), to suggest that the public interest
15   supports staying enforcement of the March 4 Order. However, Riley concerned the search
16   of a cell phone incident to a lawful arrest; it has little application to the rights of parties or
17   non-parties involved in a civil action where only those communications that are relevant to
18   the action need be produced after review by Plaintiff’s counsel. The public’s interests in
19   fair play and efficient resolution of litigation are more pertinent to this matter; these
20   interests would be served by denying the stay.
21          Because Plaintiff has failed to show that the circumstances of this case warrant a
22   stay of the March 4 Order pending her appeal, her request for a stay is denied.
23   II.    Defendants’ Motion for Contempt and Other Sanctions
24          “[A]ll orders and judgments of courts must be complied with promptly. If a person
25   to whom a court directs an order believes that order is incorrect the remedy is to appeal,
26   but, absent a stay, he must comply promptly with the order pending appeal.” Maness v.
27   Meyers, 419 U.S. 449, 458 (1975); see also Nascimento v. Dummer, 508 F.3d 905, 910
28   (9th Cir. 2007) (“No stay of the district court proceedings pending resolution of the appeal


                                                   -5-
         Case 2:17-cv-04612-GMS Document 350 Filed 08/10/20 Page 6 of 9



 1   had been sought or granted, and so [the plaintiff] remained under an obligation to comply
 2   with the district court’s orders and pretrial timetable notwithstanding his appeal. His failure
 3   to comply with court orders was properly sanctionable . . .”). Plaintiff claims her notice of
 4   appeal and motion for stay relieved her of her obligation to comply with this Court’s March
 5   4 Order. Plaintiff’s argument, however, is not supported by the law of this Circuit.
 6            Nonetheless, based on the parties’ briefing, the Court concludes some clarification
 7   and amendment of the March 4 Order is warranted before contempt or other sanctions are
 8   appropriate.4 Plaintiff is, and has been, under an obligation to produce her cell phone to a
 9   third-party forensic search specialist (“Specialist”). Any communications recovered from
10   Plaintiff’s phone will first be provided to Plaintiff’s counsel for review; Plaintiff’s counsel
11   may make detailed objections at that time. If Plaintiff’s counsel determines that he is going
12   to withhold documents that result from the search terms, he must provide Defendants a
13   complete privilege log indicating the specific document withheld, who it was to and from,
14   the date of the communication, its general topic to the extent not otherwise privileged, and
15   the basis for the invocation of privilege. Plaintiff, however, should be keenly aware by this
16   point that any recent5 communications between herself and the three witnesses regarding
17   this action or the witnesses’ involvement in this action are discoverable. In turn, Defendants
18   would be wise to amend their search terms accordingly. With respect to the fact witnesses,
19   the March 4 Order was issued with the understanding that they are also represented by
20   Plaintiff’s counsel in connection with this action. If they are not so represented, the Court
21   agrees that Plaintiff is not responsible for their refusal to produce their cell phones or
22   communications. The Court will, however, grant Defendants leave to issue subpoenas to
23   obtain the communications from the witnesses’ phones. The only communications
24
     4
       The pending appeal does not divest this Court of its jurisdiction to modify the March 4
25   Order. See Nascimento v. Dummer, 508 F.3d 905, 908 (9th Cir. 2007) (“When a Notice of
     Appeal is defective in that it refers to a non-appealable interlocutory order, it does not
26   transfer jurisdiction to the appellate court, and so the ordinary rule that the district court
     cannot act until the mandate has issued on the appeal does not apply.”) (citing Ruby v.
27   Secretary of the United States Navy, 365 F.2d 385, 389 (9th Cir. 1966)); Estate of Conners
     by Meredith v. O’Connor, 6 F.3d 656, 658 (9th Cir. 1993) (same).
28
     5
         See supra n.2.

                                                  -6-
      Case 2:17-cv-04612-GMS Document 350 Filed 08/10/20 Page 7 of 9



 1   Defendants may seek to obtain from the fact witnesses are similarly limited to those recent
 2   communications relating to this action or the witnesses’ involvement in this action. If
 3   Defendants choose to pursue this discovery they will do so entirely at their own expense.
 4          Plaintiff has seven days from the date of this Order to produce her cell phone to the
 5   previously agreed upon Specialist. Once the recovered communications are provided to
 6   Plaintiff, she will have seven days to review them and produce the relevant
 7   communications to Defendants. As stated in the March 4 Order, Defendants shall pay the
 8   initial cost for the Specialist, but should additional documents be located in this search that
 9   are discoverable, Plaintiff shall promptly reimburse the entire cost of the Specialist to the
10   Defendants. Defendants, if they choose to do so, similarly have seven days from the date
11   of this order to issue subpoenas to Elle Foster, Chelsea Meyers, and/or Shea Watson for
12   the limited scope discussed in this Order.
13          Defendants’ Motion for Contempt and Other Sanctions is taken under advisement
14   until the parties are given an opportunity to comply with the above.
15   III.   Dr. Greenman
16          Plaintiff fails to demonstrate good cause warranting a third extension to obtain the
17   deposition of her own witness. See Fed. R. Civ. P. 16(b)(4) (“A schedule may be modified
18   only for good cause and with the judge’s consent.”). When this Court granted the most
19   recent extension, it explained, “I am going to leave it up to you [Plaintiff’s counsel] to
20   either obtain through cooperation the limited deposition of Dr. Greenman or to apply to the
21   court, the appropriate court, in a miscellaneous matter, to obtain the deposition of Dr.
22   Greenman. And you have until March 20th to do so. And I will not, absent the most unusual
23   circumstances in the world, extend discovery for any other purpose and for any other
24   length.” (Doc. 313-7 at 56; Doc. 320-1 at 34.) While the Court agrees that Defendants’
25   counsel may have been uncooperative in scheduling the deposition, this Court advised
26   Plaintiff to take further action in the appropriate court and Plaintiff made no effort to do
27   so. Plaintiff attempts to blame the global pandemic for this failure. However, Plaintiff had
28   ample time to at least file a miscellaneous action seeking Dr. Greenman’s deposition in the


                                                  -7-
      Case 2:17-cv-04612-GMS Document 350 Filed 08/10/20 Page 8 of 9



 1   appropriate court and she simply chose not to do so. As a result, Plaintiff’s request for a
 2   third extension is denied. Plaintiff similarly fails to provide any basis to prevent Defendants
 3   from cross examining Dr. Greenman in the event he testifies at trial. Consequently, that
 4   request is also denied.
 5          With respect to Defendants’ cross motion, in the event Dr. Greenman testifies at
 6   trial, his testimony will be subject to the Federal Rules of Evidence and Civil Procedure.
 7   While his testimony will not be excluded, Dr. Greenman will not be permitted to testify
 8   about any information or documents that have not been produced in this action. See Fed.
 9   R. Civ. P. 37(c)(1) (“If a party fails to provide information . . . the party is not allowed to
10   use that information . . . to supply evidence on a motion, at a hearing, or at a trail unless
11   the failure was substantially justified or harmless.”).
12                                         CONCLUSION
13          The Court, one last time, urges the parties to be reasonable and act professionally to
14   resolve these disputes.
15          IT IS HEREBY ORDERED that:
16          1.     Plaintiff Alyssa Jones’ Motion to Stay this Court’s March 4, 2020 Order
17   Pending Interlocutory Appeal (Doc. 313) is DENIED.
18          2.      Plaintiff’s Motion to Supplement Corrected Declarations Submitted in
19   Support of Motion to Stay (Doc. 314) is GRANTED.
20          3.     Plaintiff’s Motion to Extend Time to Videotape Doctor Greenman’s Trial
21   Testimony (Doc. 317) is DENIED.
22          4.     Defendants’ Cross-Motion to Exclude or Limit Dr. Greenman’s Testimony
23   (Doc. 320) is GRANTED in part and DENIED in part.
24          5.     Defendants’ Motion for Contempt and/or Other Sanctions (Doc. 323) is taken
25   under advisement. Defendants are GRANTED leave to subpoena Chelsea Meyers, Elle
26   Foster, and Shea Watson to produce their recent communications regarding Plaintiff’s
27   claims at Defendants’ expense. Any such subpoena must be issued within seven days of
28   the date of this order.


                                                  -8-
      Case 2:17-cv-04612-GMS Document 350 Filed 08/10/20 Page 9 of 9



 1          IT IS FURTHER ORDERED that:
 2          1.     Plaintiff shall produce her cell phone to the previously agreed upon Specialist
 3   for imaging no later than August 17, 2020.
 4          2.     The Specialist shall provide any recovered communications to Plaintiff for
 5   review and Plaintiff will produce the relevant communications, if any, to Defendants within
 6   seven days of receiving the recovered data from the Specialist. If Plaintiff withholds any
 7   communications from Defendants, she will provide a complete privilege log as detailed in
 8   this Order. (the privilege log should be produced at the same time as any communications)
 9          IT IS FURTHER ORDERED that Defendants shall pay the initial cost for the
10   Specialist, but should additional documents be located in this search that are discoverable,
11   Plaintiff shall promptly reimburse the entire cost of the Specialist to the Defendants.
12          IT IS FURTHER ORDERED that the March 4 Order (Doc. 308) is amended by
13   this Order as indicated and/or modified above.
14          IT IS FURTHER ORDERED that the deadlines set forth in the December 14,
15   2018 Case Management Order (Doc. 62), as modified by the Court's June 24, 2019,
16   September 10, 2019, October 1, 2019, January 31, 2020, and April 29, 2020 Orders (Docs.
17   126, 158, 176, 296, 332) amending certain deadlines are extended as follows:
18          1.     The deadline for the parties to file their respective two-page letters regarding
19   anticipated summary judgment motions shall be September 11, 2020, and the parties shall
20   call the Court the same day to schedule a time for a pre-motion conference.
21          2.     The deadline for filing of dispositive motions shall be October 9, 2020.
22   These extensions apply only to Plaintiff, and 4425 Saddlebag, LLC, 4425 Saddlebag 2,
23   LLC, Milo Companies, LLC, RHG Ventures, LLC, Riot Hospitality Group, LLC, Rooke,
24   LLC, and Ryan Hibbert. JW Bar, LLC and MRM Hospitality, LLC remain authorized to
25   file a motion for summary judgment as established during the June 16, 2020 Status
26   Conference.
27          Dated this 10th day of August, 2020.
28


                                                 -9-
